Citation Nr: 0923589	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 2006, for a grant of entitlement to service connection 
for low back strain, to include the question of clear and 
unmistakable error in prior rating decisions of April 1990 
and May 1996.  

2.  Entitlement to an effective date earlier than February 
27, 2006, for a grant of service connection for a left ankle 
sprain, to include the question of clear and unmistakable 
error in prior rating decisions entered in April 1990 and May 
1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which granted the 
Veteran's claims for entitlement to service connection for a 
low back strain and a left ankle sprain, both effective from 
February 27, 2006.  The Veteran appeals for the assignment of 
earlier effective dates for the grant of service connection 
for both disabilities.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

At his December 2008 hearing and in a Statement of Accredited 
Representative in Appealed Case, dated in December 2008, the 
Veteran challenges the effective dates for service connection 
for low back and left ankle disorders on the basis of clear 
and unmistakable error (CUE) in prior, final rating decisions 
of the RO.  He further notes that his claims to reopen which 
led to the grants of service connection in January 2007, and 
which the RO reports were filed through a VA Form 21-4138, 
Statement in Support of Claim, received on February 27, 2006, 
is missing from the claims folder.  

The record reflects that service connection for low back 
strain and a left ankle sprain was originally denied by the 
RO's decision of April 1990 on the basis that there were no 
chronic residuals of in-service left ankle and low back 
problems.  Following the issuance of written notice of the 
denial action, no timely appeal was initiated.  Such was 
followed by the veteran's submission of claims to reopen in 
April 1996, which were denied administratively by RO action 
in May 1996, when the RO advised the Veteran that new and 
material evidence was required to reopen his previously 
denied claims and that such evidence could be submitted at 
any time.  No further contact by the Veteran as to either 
matter is shown until 2006, when he reportedly initiated 
claims to reopen on February 27, 2006, although as noted by 
the Veteran the document initiating the claims process in or 
about February 2006 is absent from the claims folder.  

As to his allegations of CUE, the Veteran advances argument 
that the RO, beginning in April 1990, incorrectly determined 
from a factual standpoint that his claimed low back and left 
ankle disorders were not chronic entities in service, noting 
as well that the RO mistakenly indicated that he was treated 
for left ankle sprain on only two occasions in service.  
Moreover, he asserts that the denials in 1990 and 1996 were 
entered without adequate medical evidence and that the RO 
failed to adequately develop his claims by affording him VA 
medical examinations, particularly considering the chronic 
in-service nature of each claimed disorder.  

To date, the RO has not considered the veteran's CUE claims 
and such represent inextricably intertwined claims which must 
be addressed prior to entry of final appellate decisions as 
to the effective date matters presented.  In addition, 
efforts are needed to obtain the February 2006 document in 
which the Veteran allegedly reopened his previously denied 
claims for service connection for low back and left ankle 
disorders, and to offer the Veteran an opportunity to present 
evidence of any earlier claim(s) therefor.  Remand is 
required to facilitate action as to the matters on appeal or 
claims inextricably intertwined therewith.  38 C.F.R. § 19.9 
(2008).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claims to reopen for low 
back strain and a left ankle sprain, 
including that required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (VA must 
notify a claimant of the evidence and 
information that is necessary to reopen 
the claim, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefit sought; 
notice is also required as to what 
constitutes new and material evidence to 
reopen a service- connection claim may be 
affected by the evidence that was of 
record at the time that the prior claim 
was finally denied).  

2.  Ascertain which, if any, of the RO's 
prior rating decisions are subject to 
finality, and if one or more such 
decisions are so subject, initially 
develop the CUE claims set forth by the 
Veteran, followed by adjudication of 
same.  Notice as to the action taken 
should then be provided to the Veteran, 
and he should be advised of his right to 
appeal any benefit denied.  The Veteran 
is hereby advised that the initiation of 
an appeal and perfection of that appeal 
are required for the Board to address the 
CUE issues raised.  

3.  Undertake a search for the VA Form 
21-4138, Statement in Support of Claim, 
noted to have been received by the RO on 
February 27, 2006, by which the Veteran 
attempted to reopen his previously denied 
claims for service connection for low 
back strain and a left ankle sprain.  The 
Veteran should also be contacted by 
separate written correspondence and 
requested to submit any evidence and 
information to the effect that he filed a 
claim to reopen for service connection 
for low back strain and/or a left ankle 
sprain prior to February 27, 2006.  

4.  Lastly, readjudicate the issues on 
appeal, considering all of the pertinent 
evidence and all governing legal 
authority, to include any appeal as to 
the CUE claims raised.  If any benefit 
sought on appeal remains denied or not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claims for benefits.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




